Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of the 31 day of
August, 2016 (the “Effective Date”), is entered into between Tokai
Pharmaceuticals, Inc., having offices located at 255 State Street, 6th Floor,
Boston, MA 02109 (“Tokai”) and Lee Kalowski having an address of 207 E. 74th
Street #PH D, New York, NY 10021 (“Consultant”). Tokai and Consultant may be
referred to in this Agreement, individually, as a “Party” and, collectively, as
the “Parties”.

WHEREAS, Tokai wishes to engage Consultant to provide certain consulting and
other services to Tokai, and Consultant is willing to provide such services to
Tokai, in each case on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.    Performance of Services. During the term of this Agreement, Consultant
shall, from time to time, as requested by Tokai, perform for Tokai the
consulting and other services described in Exhibit A (the
“Services”). Consultant shall use commercially reasonable efforts to perform
Services in accordance with the timelines and other specifications, if any,
specified in Exhibit A. In performing Services, Consultant shall comply with all
applicable laws and regulations, and shall perform Services in a manner that is
consistent with relevant industry and professional standards. While on Tokai
premises or dealing with Tokai personnel or interacting with third parties in
connection with Services, Consultant shall comply with any Tokai policies,
instructions, rules and procedures of which Consultant is made aware to the
extent consistent with applicable laws. Consultant may not subcontract the
performance of any of Consultant’s obligations under this Agreement to any third
party.

2.    Relationship of Parties.

(a)    Independent Contractor. Consultant shall perform all Services as an
independent contractor, and not as an employee, agent, joint venture party or
partner of Tokai. Except as otherwise set forth in Exhibit A, the manner in
which Consultant performs Services and the times and locations for performance
of Services shall be determined by Consultant, provided Consultant meets the
timelines, specifications and standard for performance set forth in this
Agreement and in Exhibit A. Nothing in this Agreement shall be deemed to
authorize Consultant to transact business, or assume or create any obligation or
responsibility, or make any representation or warranty, express or implied, on
behalf of, or in the name of, Tokai or to bind Tokai in any manner unless
expressly authorized in writing to do so by an authorized representative of
Tokai.

(b)    Taxes, Insurance and Benefits. Neither Consultant nor any employee used
by Consultant in the performance of Services shall be entitled to any benefits,
coverage or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of
Tokai. Consultant will be fully responsible for all taxes and insurance coverage

 

Page 1 of 10



--------------------------------------------------------------------------------

applicable to Consultant and Consultant’s employees, and for maintaining
workers’ compensation and employer’s liability insurance to the extent required
by applicable laws. By way of clarity, because Consultant is an independent
contractor, Tokai will not withhold or make payments for social security,
federal, state or any other employee payroll taxes; make unemployment insurance
or disability insurance contributions; or obtain worker’s compensation insurance
on Consultant’s behalf. In further recognition of the fact that Consultant is
not an employee of Tokai, Consultant agrees not to make, and waives and releases
any rights to make, any claim Consultant might have against Tokai that relates
to or arises from any illness or injury Consultant sustains while performing
Services under this Agreement that may arise pursuant to applicable workers’
compensation laws. Consultant agrees to accept exclusive liability for complying
with all applicable federal, state and other laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Consultant, its agents
or employees under this Agreement and any requirements to have health insurance
care coverage applicable to Consultant and/or Consultant’s employees. Consultant
hereby agrees to indemnify and defend Tokai against any and all taxes,
contributions and other amounts that Tokai may incur, but that are the
responsibility of Consultant under this paragraph, including fines, penalties
and interest.

3.    Compensation.

(a)    Fees. In full consideration of the Services performed and rights granted
by Consultant under this Agreement, Tokai shall pay Consultant fees for Services
rendered at Tokai’s request as specified in Exhibit A.

(b)    Expenses. In addition to the fees set forth in paragraph (a), Tokai shall
reimburse Consultant for all reasonable out-of-pocket expenses incurred or paid
by Consultant in connection with the performance of Services by Consultant under
this Agreement, but in each case solely to the extent such expenses have been
authorized in advance in writing by an authorized representative of Tokai or are
otherwise specifically listed as reimbursable expenses on Exhibit A. Consultant
shall furnish appropriate supporting documentation for authorized expenses to be
reimbursed by Tokai under this Agreement. All fees and expenses incurred by
Consultant in performing Services under this Agreement that are not specifically
listed as part of fees and reimbursable expenses on Exhibit A or otherwise
expressly authorized in advance in writing by an authorized representative of
Tokai shall be borne by Consultant.

(c)    Invoices. Consultant shall submit an invoice for fees and authorized
expenses at the end of each calendar month during which Consultant provides
Services to Tokai. Tokai shall pay undisputed invoices for amounts due within
thirty (30) days of receipt of the applicable invoice.

4.    Treatment of Confidential Information.

(a)    Definition. “Confidential Information” means any information and
materials, whether in tangible or intangible form, of a confidential, secret, or
proprietary nature, disclosed or provided to Consultant by or on behalf of Tokai
or any of its affiliates, either directly or indirectly, in writing, orally or
by inspection, and, in each case, whether or not identified or marked as

 

Page 2 of 10



--------------------------------------------------------------------------------

“confidential”. Confidential Information will also include information and data
generated by Consultant as part of Services except to the extent such
information is covered by one of the exceptions set forth in paragraph (b)
below. Confidential Information may also include information obtained from
Tokai’s collaborators, customers, suppliers, licensors, licensees, vendors and
other third parties who have entrusted their confidential information to Tokai.

(b)    Exceptions. Notwithstanding anything in this Agreement to the contrary,
“Confidential Information” shall not include any information which Consultant
can show by written evidence (i) was publicly known and generally available in
the public domain prior to the time of disclosure to Consultant or being
generated under this Agreement; (ii) becomes publicly known and generally
available after disclosure to Consultant or being generated under this Agreement
other than through breach of this Agreement; (iii) was already in possession of
Consultant immediately prior to the time of disclosure or being generated under
this Agreement, and was not received from or on behalf of Tokai; (iv) was
obtained by the Consultant from a third party who has a right to disclose such
information free of any obligation of confidentiality and who is not providing
such information on behalf of Tokai or in connection with Services; or (v) is
independently developed by Consultant without use of or reference to Tokai’s
Confidential Information and other than as part of Services. Notwithstanding
anything in this Agreement to the contrary, Consultant shall be permitted to
disclose Confidential Information of Tokai to the extent such disclosure is
required by applicable law, provided that, to the extent possible, Consultant
gives Tokai prompt written notice of such requirement prior to such disclosure
and, at Tokai’s reasonable request, cooperates in Tokai’s efforts to limit the
scope of such disclosure or to obtain an order protecting all or part of the
information from public disclosure.

(c)    Non-Use and Non-Disclosure of Confidential Information. Consultant agrees
not to use any Confidential Information for any purpose except in connection
with the Services contemplated under this Agreement or as otherwise approved in
writing by Tokai. Consultant agrees not to disclose any Confidential Information
to any third party except to those employees of Consultant who have a need to
know such information in connection with Services and who are bound by written
obligations of confidentiality and restrictions on use that would cover
Confidential Information and are at least as stringent as those set forth in
this Agreement.

(d)    Maintenance of Confidentiality. Consultant agrees to take all reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
the Confidential Information.

(e)    Publication. Consultant shall not have the right to publish all or any
other part of the results of Services without the prior written consent of Tokai
which such consent Tokai may withhold in its sole discretion.

(f)    Return of Information and Materials. All documents and other tangible
objects provided to Consultant by or on behalf of Tokai or generated by
Consultant containing or representing Confidential Information, and all copies
thereof, which are in possession of Consultant, shall, as between Tokai and
Consultant, be and remain the property of Tokai and, at Tokai’s request, shall
be promptly returned to Tokai or destroyed, as directed in writing by Tokai,
and, upon Tokai’s written request, any memoranda, notes, reports and the like
generated by Consultant and incorporating such Confidential Information shall be
destroyed.

 

Page 3 of 10



--------------------------------------------------------------------------------

(g)     Remedies. Consultant acknowledges that any breach of the provisions of
this Section may result in serious and irreparable injury to Tokai for which
monetary damages may not be adequate. As a result, Consultant agrees that, in
addition to any other remedy it may have, Tokai shall be entitled to seek
specific performance of these provisions and to seek injunctive relief without
the need to post a bond or to show harm.

(h)    Survival. The obligations of Consultant under this Section 4 shall
survive the termination or expiration of this Agreement for a period of seven
(7) years.

5.    Proprietary Rights.

(a)    Tokai Materials. If any biological, chemical or other materials owned or
controlled by Tokai and/or its affiliates are furnished to Consultant in
connection with Services (the “Materials”), such Materials and all associated
intellectual property rights will remain the exclusive property of Tokai.
Consultant will use Materials provided by Tokai only as necessary to perform
Services. Consultant agrees to retain control over the Materials and not to
transfer Materials to any person or entity other than those employees working on
the Services under the direct supervision of Consultant. Consultant shall not
transfer the Materials to any location other than the facilities used by
Consultant to provide Services, without the prior written consent of
Tokai. Consultant will provide access to Materials only to those of its
employees who have a need for such access for purposes of conducting the
Services. Consultant acknowledges that the Materials are experimental in nature
and may have unknown characteristics and therefore agrees to use prudence and
reasonable care in the use, handling, storage, transportation and disposition
and containment of Materials. Consultant shall conduct Services utilizing the
Materials under suitable containment conditions and in accordance with existing
laws and regulations. Consultant may not undertake efforts (including but not
limited to NMR, UV, IR, x-ray crystallography and mass spectroscopy and similar
analyses) to ascertain the structure of any Materials provided hereunder without
the prior written consent of Tokai. Consultant shall not reverse engineer,
disassemble or decompile any Materials or any other composition, software or
other items that are provided to Consultant in connection with the
Materials. Upon completion or termination of the applicable Services, Consultant
shall return any unused Materials to Tokai or its designee or destroy such
Materials, as directed by Tokai.

(b)    Results of Services. All data, information, reports and tangible
materials generated by Consultant in the performance of Services shall be the
exclusive property and Confidential Information of Tokai.

(c)    Intellectual Property. Consultant hereby assigns to Tokai all of
Consultant’s rights to inventions, discoveries, ideas, designs, processes,
methods, compositions, formulations, works of authorship, trade secrets,
know-how, information, data, reports, research and other creations that are
generated by Consultant in the performance of the Services or using Confidential
Information or Materials of Tokai (whether or not patentable or subject to
patent, copyright or trade secret

 

Page 4 of 10



--------------------------------------------------------------------------------

protection) and all related intellectual property rights worldwide (the
“Service-related I.P.”). Service-related I.P. will constitute “works made for
hire” to the extent permitted under applicable law. In the event Service-related
I.P. cannot be assigned under applicable law, Consultant shall be deemed to have
granted to Tokai a perpetual, exclusive, fully paid-up, royalty-free,
transferable worldwide license to such Service-related I.P. for all
purposes. Tokai shall have the right to use the deliverables and other results
of Services and the Service-related I.P. for any and all purposes. During and
after the term of this Agreement, Consultant shall, at Tokai’s reasonable
request, cooperate fully in connection with Tokai’s efforts to obtain patent and
other proprietary protection for Service-related I.P., all in the name of Tokai
or its designee. Without limiting the foregoing, Consultant agrees that
Consultant shall execute and deliver all requested applications, assignments and
other documents, and take such other measures as Tokai may reasonably request,
in order to perfect, protect and enforce Tokai’s rights in Service-related
I.P. Tokai shall reimburse Consultant for Consultant’s out-of-pocket expenses
incurred in connection with cooperation provided at Tokai’s request under the
preceding sentence. Each such employee, if any, that Consultant engages in the
performance of Services, to the extent engagement of additional employees is
permitted under this Agreement, must have agreed in writing to effectively vest
in Consultant any and all rights that such personnel might otherwise have in the
results of their work.

(d)    Work at Third Party Facilities. Except as Tokai may otherwise consent in
writing, Consultant agrees not to make use of any funds, space, personnel,
facilities, equipment or other resources of a third party in performing
Services, nor shall Consultant take any other action that would result in a
third party owning or having a right in the results of the Services or the
Service-related I.P.

(e)    Information, Record Retention and Storage. Consultant shall promptly
provide to Tokai such information related to Services as Tokai may from time to
time reasonably request, including, but not limited to, information related to
the results of Services and the processes, procedures and facilities used in
connection with performance of Services. In no event shall Consultant dispose of
any data, information, records, reports or tangible materials (collectively, the
“Records”) generated in connection with Services without first giving Tokai
sixty (60) days’ prior written notice of Consultant’s intent to do so and an
opportunity to have the Records transferred to Tokai.

6.    Limitation of Liability.

EXCEPT FOR AMOUNTS FOR WHICH A PARTY BECOMES OBLIGATED UNDER THE INDEMNITY
PROVISIONS OF SECTIONS 2(b) and 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY OR ITS AFFILIATES FOR LOST PROFITS OR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING FROM ANY BREACH
OF THIS AGREEMENT.

7.    Indemnification. Consultant shall defend, indemnify and hold harmless
Tokai, its affiliates and their respective directors, officers, employees and
agents from and against any and all damages, fines, liabilities, losses, costs
and expenses, including, but not limited to court costs

 

Page 5 of 10



--------------------------------------------------------------------------------

and reasonable attorneys’ fees, (collectively, “Losses”) in connection with any
third party claim arising from (i) any misrepresentation or breach by Consultant
of any term of this Agreement, or (ii) the negligence or willful misconduct of
Consultant or any of its agents or employees. Tokai shall give Consultant prompt
written notice describing any claim for which indemnification is sought under
this Section. Consultant shall have the right to assume full responsibility to
investigate, prepare for and defend against any such indemnified claim. Tokai
shall reasonably assist Consultant, at Consultant’s reasonable request and
expense, in the investigation of, preparation for, and defense of any such
indemnified claim. Neither Party shall settle any claim for which
indemnification is sought under this Section without the other Party’s prior
written consent.

8.    Representation, Warranties and Covenants.

(a)    Authority. Each Party represents that it has full right, power and
authority to enter into this Agreement.

(b)    No Conflict. Consultant represents that Consultant is not currently a
party to, and covenants that Consultant will not, during the term of this
Agreement, become a party to, any contractual or other obligation or restriction
that would cause Consultant to be unable to fulfill Consultant’s obligations
under this Agreement. Consultant represents that neither Consultant’s execution
of this Agreement nor the performance by Consultant of this Agreement will
breach any agreement, arrangement or understanding to which Consultant is a
party or by which Consultant is bound.

(c)    No Use of Third Party I.P. Consultant will not in the performance of
Services, knowingly or without due regard, infringe or misappropriate any third
party intellectual property or share with Tokai any confidential or proprietary
information of a third party.

(d)    Non-compete. Consultant retains the right to consult and provide Services
to other companies, provided that, during the term of this Agreement, Consultant
shall not provide consulting or other services to any third party in connection
with such third party’s research, development, manufacture, marketing, sale or
use of any product candidate, product, technology or program which is
competitive with the product candidate, product, technology or program with
respect to which Consultant has provided Services to Tokai under this Agreement.

(e)    No Debarment. Neither Consultant nor any of Consultant’s employees has
been or is under consideration to be, excluded, suspended or debarred from, or
otherwise declared ineligible to participate in, federal healthcare programs,
federal procurement or non-procurement programs, or any other activities or
programs related to the Services contemplated by this Agreement, including under
the provisions of the Generic Drug Enforcement Act of 1992. Consultant shall
notify Tokai immediately in writing upon receipt of notice of such debarment or
any threatened or scheduled debarment proceedings involving Consultant or any of
its employees.

 

Page 6 of 10



--------------------------------------------------------------------------------

(f)    No Use of Name. Neither Party may use the other Party’s name in any form
of advertising, promotion or publicity, including press releases, without the
prior written consent of the other Party.

9.    Term; Termination.

(a)    Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect until February 28, 2017, unless earlier terminated by
either Party as set forth in Section 9(b) below.

(b)    Termination. Either Party may terminate this Agreement for any reason at
any time upon at least fourteen (14) days’ prior written notice to the other
Party. In addition, either Party may terminate this Agreement upon twenty-four
(24) hours’ prior written notice to the other Party in the event the other Party
has materially breached this Agreement.

(c)    Effect of Termination. In the event of termination or expiration of this
Agreement, Tokai shall pay Consultant all amounts due under this Agreement for
Services performed in accordance with the terms of this Agreement and authorized
expenses incurred by Consultant in connection with Services as of the date of
such termination or expiration. Promptly after termination of this Agreement,
Consultant shall return to Tokai all equipment and unused materials in
Consultant’s possession provided to Consultant by or on behalf of Tokai for the
conduct of Services under this Agreement and any remaining deliverables and any
other data, information or documentation to be delivered to Tokai in connection
with Services. Return of Confidential Information is addressed in Section 4(f).

(d)    Survival. The termination or expiration of this Agreement shall not
affect the rights or obligations which have accrued prior to the effective date
of such termination or expiration. Sections 4, 5, 6, 7, 8(f), 9, 10, 11, and 12
of this Agreement shall survive any termination or expiration of this Agreement.

10.    Notice. All notices required or permitted under this Agreement will be in
writing and will be given by addressing the same to the address or facsimile
number for the recipient set forth on the signature page of this Agreement or to
such other address or facsimile number as the recipient may specify in writing
under this procedure. Notices will be deemed to have been given (i) three (3)
business days after deposit in the U.S. mail with proper postage for registered
or certified mail prepaid, return receipt requested; (ii) one (1) business day
after facsimile transmission, with receipt of transmission confirmed in writing;
or (iii) one (1) business day after sending by a nationally recognized courier
service for next day delivery.

11.    Force Majeure. Neither party shall be responsible for any failure of, or
delay in, its performance under this Agreement which may be due, in whole or in
part, to any occurrence, cause or causes beyond such Party’s reasonable
control. The performance schedule, if any, shall be adjusted to account for any
such delays.

12.    Miscellaneous.

 

Page 7 of 10



--------------------------------------------------------------------------------

(a)    Assignment. This Agreement shall be binding upon and enure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of the other Party except that this Agreement may be
assigned by Tokai to an affiliate or successor in interest who agrees to be
bound by its terms.

(b)    Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained in this Agreement is
too broad to permit enforcement to its full extent, then such restriction will
be enforced to the maximum extent permitted by law so as to be judged reasonable
and enforceable. In the event any provision of this Agreement is required to be
limited or reformed under this paragraph, the Parties shall make good faith
effort to amend this Agreement to replace any such invalid or unenforceable
provision and to reform this Agreement in such a way that the objectives
contemplated by the Parties when entering into this Agreement may be realized.

(c)    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts, without reference to
its conflict-of-laws principles.

(d)    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to its subject matter, and supersedes all previous
written or oral representations, agreements and understandings between
Consultant and Tokai related to the subject matter of this Agreement.

(e)    Amendments and Waivers. No amendment of this Agreement or any Work Order
shall be binding unless executed in writing by both Parties. Any waiver of any
term of this Agreement must be in writing signed by the waiving party. A waiver
of compliance of any provision in one instance shall not be deemed a waiver of
any future breach or of failure to comply with any other provision of this
Agreement.

(f)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which, taken together,
shall constitute one and the same legal instrument.

 

Page 8 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tokai and Consultant have caused this Agreement to be
executed as of the Effective Date.

 

TOKAI PHARMACEUTICALS, INC.       LEE KALOWSKI By:  

/s/ Jodie Morrison

     

/s/ Lee Kalowski

 

Name: Jodie Morrison

Title: Chief Executive Officer

      Name: Lee Kalowski

                                                                    
                                                      Taxpayer ID /EIN:
_______________

 

Page 9 of 10



--------------------------------------------------------------------------------

Exhibit A

I.    DESCRIPTION OF SERVICES

Consultant shall provide to Tokai such consulting, advisory and related services
as may be reasonably requested from time to time by Tokai, including but not
limited to services with respect to the Company’s assessment and pursuit of
strategic alternatives (eg attendance at the org meeting, assessment of
potential target opportunities, etc.)

Consultant shall devote not more than 60 hours per month without prior written
approval. Work may occur on site or remote. Schedule to be determined on ongoing
basis.

II.    FEES AND PAYMENT SCHEDULE

Tokai shall pay Consultant for Services rendered at Tokai’s request at the rate
of $325 per hour.

Tokai shall reimburse Consultant for reasonable travel-related expenses incurred
in connection with travel specifically authorized in writing by Tokai in
connection with Services, subject to Tokai’s then current travel policy, if
provided to Consultant.

 

Page 10 of 10